ICJ_142_InterimAccord1995_MKD_GRC_2011-12-05_JUD_01_ME_03_FR.txt.                                                                                            712




                            Opinion dissidente de Mme lA juge Xue

                 [Traduction]

                   A mon grand regret, je ne souscris pas à la décision de la majorité de la
                 Cour tendant à ce que celle-ci exerce sa compétence en la présente espèce.
                 Cette décision touchant à l’interprétation des traités et à l’opportunité
                 judiciaire, j’expliciterai ma position ci‑après.


                            I. Le lien entre le paragraphe 1 de l’article 11
                       et le paragraphe 1 de l’article 5 de l’accord intérimaire

                    Le différend soumis à la Cour, qui oppose l’ex‑République yougoslave de
                 Macédoine (le demandeur) à la Grèce (le défendeur) au sujet du nom du
                 demandeur, a fait l’objet de longues négociations entre les Parties sous les
                 auspices de l’Organisation des Nations Unies. Les positions respectives des
                 Parties sur la question du nom, telles qu’elles ont été exprimées au cours de
                 cette période — tant avant qu’après la conclusion de l’accord intérimaire —,
                 constituent une part importante des éléments de preuve qui ont été présen‑
                 tés à la Cour. Toute interprétation des dispositions de l’accord ayant trait à
                 cette question devait donc tenir dûment compte du caractère intérimaire de
                 l’instrument en question et du fait que les négociations entre les Parties en
                 vue de régler la divergence au sujet du nom se poursuivent.
                    Aux termes du paragraphe 2 de l’article 21 de l’accord intérimaire, « [à]
                 l’exception de la divergence visée au paragraphe 1 de l’article 5, l’une ou
                 l’autre des Parties peut saisir la Cour internationale de Justice de toute
                 divergence ou de tout différend qui s’élèvent entre elles en ce qui concerne
                 l’interprétation ou l’exécution du présent accord intérimaire ». Le terme
                 « divergence » employé dans cette disposition renvoie au différend qui
                 oppose les Parties au sujet du nom du demandeur, tel que mentionné dans
                 les résolutions 817 (1993) et 845 (1993) du Conseil de sécurité des
                 Nations Unies. Aussi, la question essentielle qui se posait à la Cour aux
                 fins de déterminer si elle avait compétence en l’espèce était de savoir si
                 l’opposition du défendeur à l’admission du demandeur à l’Organisation
                 du traité de l’Atlantique Nord (OTAN) lors du sommet de Buca‑
                 rest de 2008 — opposition qui faisait l’objet du différend — avait trait à
                 l’interprétation ou à l’exécution du paragraphe 1 de l’article 11 de l’ac‑
                 cord intérimaire, ou s’il s’agissait d’une question que le paragraphe 2 de
                 l’article 21 de ce même instrument exclut de la compétence de la Cour.
                    Dans le présent arrêt, la Cour a, en se déclarant compétente, fait une
                 interprétation plutôt restrictive du terme « différend » au sens du para‑
                 graphe 1 de l’article 5. A cet égard, le paragraphe 35 de l’arrêt se lit comme
                 suit :

                                                                                            72




5 CIJ1026.indb 141                                                                                20/06/13 08:42

                            application d’accord intérimaire (op. diss. xue)              713

                        « Dans les résolutions 817 et 845 (1993), une distinction a été éta‑
                     blie entre le nom du demandeur, au sujet duquel est reconnue l’exis‑
                     tence d’une divergence entre les Parties que celles‑ci sont instamment
                     priées de régler par voie de négociation (ci‑après le « nom définitif »),
                     et l’appellation provisoire sous laquelle le demandeur devait être
                     désigné à toutes fins utiles à l’Organisation des Nations Unies, en
                     attendant que soit réglée ladite divergence. Cette distinction est
                     reprise dans l’accord intérimaire, qui l’applique aux demandes d’ad‑
                     mission et à la participation du demandeur à d’autres organisations
                     internationales. Le paragraphe 1 de l’article 5 de l’accord intérimaire
                     prescrit donc aux Parties de négocier au sujet de la divergence rela‑
                     tive au nom définitif du demandeur, alors que le paragraphe 1 de
                     l’article 11 impose au défendeur de ne pas s’opposer aux demandes
                     d’admission et à la participation du demandeur à des organisations
                     internationales, à moins que celui‑ci n’y soit doté d’une appellation
                     différente de celle prévue dans la résolution 817 (1993). »
                    La Cour a en outre estimé que la « divergence » en question, que les
                 Parties entendaient exclure de sa compétence, était celle qui concernait le
                 nom définitif du demandeur et qu’elle ne recouvrait pas les différends
                 relatifs à l’obligation que le paragraphe 1 de l’article 11 impose au défen‑
                 deur.
                    C’est sur la base de cette interprétation du paragraphe 2 de l’article 21
                 de l’accord intérimaire que la Cour a jugé que tout lien éventuel entre un
                 différend et la divergence au sujet du nom ne suffisait pas à exclure ce
                 différend de sa compétence. Et la Cour de conclure que « [c]’est seulement
                 dans l’hypothèse où il [lui] serait demandé … de trancher spécifiquement
                 la divergence au sujet du nom, ou d’exprimer un quelconque avis sur ce
                 point particulier, que l’exception énoncée au paragraphe 2 de l’article 21
                 entrerait en jeu » (arrêt, par. 37). Le « différend » au sens du paragraphe 1
                 de l’article 5 se trouve ainsi réduit au règlement de la question du nom
                 définitif, auquel les Parties doivent parvenir à l’issue des négociations.
                 Suivant cette interprétation, le paragraphe 1 de l’article 11 et le para‑
                 graphe 1 de l’article 5 sont considérés comme des questions tout à fait
                 distinctes, n’ayant aucun lien substantiel l’une avec l’autre du point de
                 vue de l’exécution de l’accord intérimaire. Selon moi, cette interprétation
                 est contestable.
                    Compte tenu de la nature du différend qui oppose les Parties au sujet
                 de la question du nom ainsi que de l’objet et du but de l’accord inté­
                 rimaire, le paragraphe 1 de l’article 11 et le paragraphe 1 de l’article 5
                 constituent deux des dispositions essentielles de l’accord.
                    La position de la Cour quant à la portée du terme « divergence »
                 ­procède, dans une large mesure, de l’interprétation qu’elle fait du para‑
                  graphe 1 de l’article 11. Celui‑ci est ainsi libellé :
                       « Lorsque le présent accord intérimaire sera entré en vigueur, la
                     première Partie [le défendeur] ne s’opposera pas à la demande d’ad‑
                     mission de la seconde Partie [le demandeur] dans des organisations et

                                                                                           73




5 CIJ1026.indb 143                                                                               20/06/13 08:42

                            application d’accord intérimaire (op. diss. xue)               714

                     institutions internationales, multilatérales ou régionales dont la pre‑
                     mière Partie est membre, non plus qu’à la participation de la seconde
                     Partie à ces organisations et institutions ; toutefois, la première Partie
                     se réserve le droit d’élever des objections à une telle demande ou à
                     une telle participation si la seconde Partie doit être dotée dans ces
                     organisations ou institutions d’une appellation différente que celle
                     prévue au paragraphe 2 de la résolution 817 (1993) du Conseil de
                     sécurité des Nations Unies ».
                    Il ressort clairement des éléments de preuve qui ont été présentés à la
                 Cour que l’aspect essentiel du différend qui oppose les Parties relative‑
                 ment à cet article réside dans la « double formule », que préconiserait le
                 demandeur. Conformément au paragraphe 1 de l’article 11, le défendeur
                 convient que, tant que le demandeur sera doté de l’appellation provisoire
                 « ex‑République yougoslave de Macédoine » à toutes fins dans des organi‑
                 sations internationales, il est tenu de n’élever aucune objection à la
                 demande d’admission ou à la participation de celui-ci aux organisations
                 internationales en question. Les termes conditionnels autorisant le défen‑
                 deur à élever des objections qui sont employés dans la seconde partie de
                 cette clause — tels que « si [et dans la mesure où] » ou « doté dans ces
                 organisations ou institutions d’une appellation » — font cependant l’objet
                 d’interprétations divergentes de la part des Parties ; celles‑ci sont notam‑
                 ment en désaccord sur le point de savoir si le demandeur peut employer
                 son nom constitutionnel lorsqu’il se désigne lui‑même ou dans le cadre de
                 ses relations avec des Etats tiers dans des organisations internationales.
                    Au cours des années qui ont suivi la conclusion de l’accord intérimaire,
                 les Parties ont, en réaffirmant leurs positions respectives sur la question
                 du nom, toujours avancé des interprétations divergentes du libellé du
                 paragraphe 1 de l’article 11. Ainsi que les éléments de preuve présentés
                 par chacune d’elles le démontrent, le demandeur a insisté pour employer
                 son nom constitutionnel lorsqu’il se désignait lui‑même ainsi que dans le
                 cadre de ses relations avec des Etats tiers, tandis que le défendeur adop‑
                 tait une attitude de protestation systématique contre pareil emploi, fai‑
                 sant valoir qu’il s’agissait d’une violation de la résolution 817 et de
                 l’accord intérimaire.
                    La conclusion de l’accord intérimaire, ainsi que l’adoption des résolu‑
                 tions 817 et 845 du Conseil de sécurité, constituent une reconnaissance
                 des intérêts juridiques des deux Parties à l’égard de la question du nom.
                 L’arrangement temporaire relatif à la divergence sur cette question,
                 énoncé au paragraphe 1 de l’article 11, offre aux Parties le moyen de sor‑
                 tir de l’impasse en ce qui concerne l’admission du demandeur à des orga‑
                 nisations internationales. Au vu de l’ambiguïté des termes conditionnels
                 employés dans cette disposition quant au point de savoir si, ou dans
                 quelle mesure, le nom constitutionnel du demandeur peut être utilisé par
                 celui‑ci et des Etats tiers dans des organisations internationales, l’accord
                 intérimaire, en tant que mesure temporaire permettant de préserver la
                 paix et des relations de bon voisinage dans la région et entre les Parties,

                                                                                            74




5 CIJ1026.indb 145                                                                                20/06/13 08:42

                            application d’accord intérimaire (op. diss. xue)               715

                 exige toutefois que ces dernières fassent preuve d’une bonne foi et d’une
                 confiance mutuelle importantes aux fins de l’exécution de cet instrument.
                 Or, pareille incertitude ne peut s’expliquer et se justifier que par le carac‑
                 tère intérimaire de l’accord et le fait que la question du nom n’a pas été
                 réglée. C’est pourquoi l’exécution du paragraphe 1 de l’article 11 est
                 intrinsèquement liée à l’obligation des deux Parties de régler le différend
                 relatif au nom par voie de négociations, comme le prescrit le paragraphe 1
                 de l’article 5. Toute question ayant trait au processus de négociation
                 devrait donc entrer dans le champ de cette dernière disposition.
                    La résolution 817 et l’accord intérimaire prévoyaient initialement
                 — ou, du moins, encourageaient — un règlement rapide de la divergence
                 relative au nom entre les Parties. Au cours des treize années qui se sont
                 écoulées entre la conclusion de l’accord intérimaire et le sommet de Buca‑
                 rest de 2008, les négociations sont cependant restées infructueuses. Dans
                 le même temps, les tensions entre les Parties suscitées par la pratique de
                 la double appellation — et, en particulier, l’argument de la « double for‑
                 mule » — se sont accrues.
                    Ainsi que cela ressort de l’instance, la « double formule » désigne la for‑
                 mule par laquelle l’appellation provisoire ne sera, en définitive, utilisée
                 que dans les relations entre le défendeur et le demandeur, le nom consti‑
                 tutionnel de celui‑ci étant employé dans ses relations avec tous les autres
                 Etats. Quoique la Cour ait considéré à juste titre que, par l’effet du para‑
                 graphe 1 de l’article 11, la résolution 817 et l’accord intérimaire n’interdi‑
                 saient pas au demandeur d’employer son nom constitutionnel pour se
                 désigner lui‑même dans des organisations internationales, les Parties
                 n’avaient naturellement pas, lorsqu’elles ont conclu ledit instrument,
                 envisagé pareille « double formule », dont l’incidence sur les négociations
                 en cours ne semble pas négligeable. De plus, lorsque, comme il a été allé‑
                 gué, l’adoption de cette formule est recherchée délibérément, cela a, de
                 toute évidence, une incidence sur le règlement définitif de la question du
                 nom. La question soulevée par la présente espèce avait donc, au fond,
                 trait non pas à la position du défendeur relativement à l’admission du
                 demandeur à l’OTAN au regard du paragraphe 1 de l’article 11, mais à la
                 divergence qui fait l’objet du processus de négociation.
                    Dans son arrêt, la Cour a estimé que,
                     « [s]i les Parties avaient eu pour intention de ne [lui] conférer … que
                     la compétence limitée proposée par le défendeur, elles auraient pu
                     exclure expressément l’objet du paragraphe 1 de l’article 11 de la
                     compétence qu’elles lui ont attribuée en vertu du paragraphe 2 de
                     l’article 21. » (Par. 35.)
                    Cette hypothèse est certes logique, mais elle n’est pas convaincante. En
                 effet, ainsi que cela a été précisé ci‑dessus, les termes employés au para‑
                 graphe 1 de l’article 11 ne sont pas aussi clairs qu’ils le paraissent. Leur
                 ambiguïté inhérente tient à la complexité de la question du nom. Cela ne
                 signifie pas que le défendeur pouvait invoquer unilatéralement n’importe
                 quelle excuse et faire obstacle à son gré à l’admission du demandeur à une

                                                                                            75




5 CIJ1026.indb 147                                                                                20/06/13 08:42

                             application d’accord intérimaire (op. diss. xue)                716

                 organisation internationale. Cette question demandait à être appréciée
                 par la Cour aux fins de déterminer si elle relevait ou non de sa compé‑
                 tence ; autrement dit, si elle entrait dans le champ du paragraphe 1 de
                 l’article 11, ou du paragraphe 1 de l’article 5. En la présente espèce, il était
                 impossible, sans se pencher sur la question de la « double formule », d’ap‑
                 précier pleinement les actes du défendeur au sommet de Bucarest, à la
                 lumière de l’objet et du but de l’accord intérimaire. Or, pareille apprécia‑
                 tion, si elle avait été effectuée, aurait immanquablement conduit la Cour
                 à examiner la « divergence » au sens du paragraphe 1 de l’article 5, et,
                 partant, à outrepasser sa compétence.
                    Aussi la Cour a‑t‑elle limité son examen au fait que le défendeur s’est
                 opposé à l’admission du demandeur à l’OTAN. Ce faisant, elle a isolé le
                 paragraphe 1 de l’article 11 du contexte de l’accord dans son ensemble,
                 ainsi que de son objet et de son but.
                    Les liens intrinsèques entre le paragraphe 1 de l’article 11 et le règle‑
                 ment définitif du différend relatif au nom, qui fait l’objet du paragraphe 1
                 de l’article 5, ont pourtant été clairement confirmés par M. Nimetz, l’en‑
                 voyé spécial du Secrétaire général de l’Organisation des Nations Unies,
                 qui a, de nombreuses années durant, été chargé de jouer le rôle de média‑
                 teur dans le cadre des pourparlers bilatéraux sur la question du nom.
                 En 2007, après que le défendeur eut élevé des objections à l’emploi du
                 nom constitutionnel du demandeur par le président de l’Assemblée géné‑
                 rale, qui se trouvait être un national du demandeur, il a été demandé à
                 M. Nimetz d’exprimer son avis sur cet incident. Sa réponse a été la sui‑
                 vante : « ce qui s’est produit hier à l’Assemblée générale est la preuve
                 qu’une solution permanente est nécessaire ». Cela en dit long sur le fait
                 que ce qui semble être une question relevant uniquement du paragraphe 1
                 de l’article 11 et se rapportant à l’emploi du nom du demandeur dans une
                 organisation internationale ne saurait être examiné isolément. Lorsque est
                 en cause le règlement de la question du nom définitif, cette disposition ne
                 peut être dissociée du paragraphe 1 de l’article 5. Or, selon moi, les para‑
                 graphes 133‑138 de l’arrêt ont trait à des questions qui entrent dans le
                 champ du paragraphe 1 de l’article 5 de l’accord intérimaire.


                                        II. L’opportunité judiciaire

                    Même si, sur la base d’une interprétation stricte du paragraphe 2 de l’ar‑
                 ticle 21, la Cour a conclu qu’elle avait compétence en l’espèce, un certain
                 nombre de raisons relevant de l’opportunité judiciaire auraient néanmoins,
                 à mon sens, dû la conduire à ne pas exercer cette compétence. Ainsi qu’elle
                 l’a précisé dans l’affaire du Cameroun septentrional, même si la Cour, « une
                 fois saisie, estime avoir compétence, [elle] n’est pas toujours contrainte
                 d’exercer cette compétence. Il y a des limitations inhérentes à l’exercice de
                 la fonction judiciaire dont la Cour, en tant que tribunal, doit toujours tenir
                 compte. » (Cameroun septentrional (Cameroun c. Royaume‑Uni), exceptions
                 préliminaires, arrêt, C.I.J. Recueil 1963, p. 29.)

                                                                                              76




5 CIJ1026.indb 149                                                                                  20/06/13 08:42

                             application d’accord intérimaire (op. diss. xue)                717

                    Je souscris à la position de la Cour selon laquelle la question qui lui était
                 posée n’était pas de savoir si la décision de l’OTAN pouvait être attribuée
                 au défendeur, mais était de savoir si celui‑ci avait, par son propre compor‑
                 tement, manqué à l’obligation que lui impose l’accord intérimaire. La déci‑
                 sion de la Cour de se prononcer uniquement sur la licéité de l’opposition
                 du défendeur et de rejeter le surplus des conclusions du demandeur a tou‑
                 tefois pour conséquence que l’arrêt est dépourvu de tout effet sur la déci‑
                 sion de l’OTAN de différer le moment où le demandeur sera invité à
                 devenir membre de l’Organisation. Pour parvenir à cette décision, la Cour
                 s’est notamment fondée sur deux éléments. Premièrement, elle a interprété
                 de manière restrictive la demande présentée par le demandeur. Ainsi est‑il
                 indiqué au paragraphe 50 de l’arrêt que « [l]e demandeur ne demande pas
                 à la Cour d’annuler la décision que l’OTAN a prise au sommet de Buca‑
                 rest ou de modifier les conditions d’adhésion à l’Alliance ». Or, dans son
                 troisième chef de conclusions, le demandeur priait clairement la Cour
                      « d’ordonner au défendeur de prendre immédiatement toutes les
                      mesures nécessaires afin que celui‑ci respecte les obligations que lui
                      impose le paragraphe 1 de l’article 11 de l’accord intérimaire et de
                      mettre fin et de renoncer à toute forme d’opposition, directe ou indi‑
                      recte, à l’admission du demandeur à l’Organisation du traité de l’At‑
                      lantique Nord… ».
                    L’instance a clairement révélé à la Cour que la préoccupation princi‑
                 pale du demandeur portait sur la décision de l’OTAN, qui peut être résu‑
                 mée par la formule : « pas de règlement, pas d’invitation ». En ce qui
                 concerne l’admission du demandeur à l’OTAN, le fait que cette décision
                 demeure inchangée ne laisse à celui‑ci que deux possibilités pour recou‑
                 vrer son statut de candidat : le règlement par les Parties de la question
                 relative au nom ou une annulation de la décision de l’Organisation. Or, le
                 jugement déclaratoire de la Cour vise, semble‑t‑il, à exclure cette dernière
                 possibilité.
                    Le second élément a trait aux jugements déclaratoires d’une manière
                 générale. Ainsi que la Cour l’a précisé en l’affaire du Différend relatif à des
                 droits de navigation et des droits connexes, « [e]n règle générale, il n’y a pas
                 lieu de supposer que l’Etat dont un acte ou un comportement a été dé­
                 claré illicite par la Cour répétera à l’avenir cet acte ou ce comportement,
                 puisque sa bonne foi doit être présumée » (Différend relatif à des droits de
                 navigation et des droits connexes (Costa Rica c. Nicaragua), arrêt,
                 C.I.J. Recueil 2009, p. 267, par. 150). C’est pourquoi la Cour n’a pas jugé
                 nécessaire d’ordonner au défendeur, comme le demandeur l’en priait dans
                 son troisième chef de conclusions, de s’abstenir à l’avenir de toute action
                 contraire à l’obligation que lui impose le paragraphe 1 de l’article 11 de
                 l’accord intérimaire, estimant que son prononcé à l’effet que le défendeur
                 a manqué à ladite obligation constituait une satisfaction appropriée.
                    Au sujet des jugements déclaratoires, la Cour a eu l’occasion de préciser
                 qu’ils étaient destinés à faire « reconnaître une situation de droit une fois
                 pour toutes et avec effet obligatoire entre les Parties, en sorte que la situa‑

                                                                                              77




5 CIJ1026.indb 151                                                                                  20/06/13 08:42

                             application d’accord intérimaire (op. diss. xue)                718

                 tion juridique ainsi fixée ne puisse plus être mise en discussion, pour ce qui
                 est des conséquences juridiques qui en découlent » (Interprétation des arrêts
                 nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13, p. 20).
                 En la présente espèce, il est toutefois douteux que cet objectif puisse être
                 atteint au moyen d’un tel jugement. Dès lors que la décision de l’OTAN
                 demeure valide, l’arrêt de la Cour n’aura aucun effet pratique sur le com‑
                 portement futur des Parties en ce qui concerne l’admission du demandeur à
                 cette organisation. Or, dans l’affaire du Cameroun septentrional, la Cour a
                 précisé que sa décision « doit avoir des conséquences pratiques en ce sens
                 qu’[elle] doit pouvoir affecter les droits ou obligations juridiques existants
                 des parties, dissipant ainsi toute incertitude dans leurs relations juridiques
                 (affaire du Cameroun septentrional (Cameroun c. Royaume‑Uni), exceptions
                 préliminaires, arrêt, C.I.J. Recueil 1963, p. 34). Il ne semble pas qu’il ait été
                 satisfait à ce critère en la présente espèce.
                    L’observation qui précède me conduit à aborder un second aspect de la
                 fonction judiciaire en matière de règlement des différends internationaux,
                 à savoir l’incidence éventuelle du présent arrêt sur le processus de négo‑
                 ciation entre les Parties. En vertu de la déclaration de Bucarest, les obli‑
                 gations des Parties relativement à l’admission et à la participation du
                 demandeur à l’OTAN ne sont plus les mêmes qu’aux termes du para‑
                 graphe 1 de l’article 11 de l’accord intérimaire. La Cour, qui a décidé de
                 ne pas faire droit aux autres réparations sollicitées par le demandeur,
                 semble être consciente des conséquences que son arrêt pourrait avoir sur
                 le processus de négociation. Il reste que cette décision peut être utilisée
                 par les Parties pour durcir leurs positions dans les négociations.
                    Se référant à la question du nom, M. Nimetz a, lors d’une conférence
                 de presse qui faisait suite à une réunion avec les négociateurs des deux
                 Parties tenue à ce sujet en mars 2008, précisé qu’« il s’agi[ssait] d’une ques‑
                 tion très importante pour la région … elle affecte la population des deux
                 pays et est profondément enracinée dans l’histoire … c’est un problème
                 ancestral, fort délicat ». La Cour n’a pas pu manquer de relever qu’un
                 aspect essentiel de la présente espèce était que les deux Parties devaient
                 négocier et agir de bonne foi, et que l’état de fait existant ne devait pas
                 mettre en péril le processus de négociation. Aux termes de l’accord intéri‑
                 maire, ainsi que des résolutions du Conseil de sécurité, les Parties se sont
                 engagées à trouver une solution rapide à cette divergence au sujet du
                 nom. A cet égard, toute solution imposée par un tiers ou toute interven‑
                 tion — directe ou indirecte — d’un tiers, fût‑ce la Cour, n’est pas souhai‑
                 table. Ainsi que celle‑ci l’a précisé il y a fort longtemps,
                      « le règlement judiciaire des conflits internationaux, en vue duquel
                      la Cour est instituée, n’est qu’un succédané au règlement direct et
                      amiable de ces conflits entre les Parties ; … dès lors, il appartient à la
                      Cour de faciliter, dans toute la mesure compatible avec son Statut,
                      pareil règlement direct et amiable » (affaire des Zones franches de la
                      Haute‑Savoie et du Pays de Gex, ordonnance du 19 août 1929, C.P.J.I.
                      série A no 22, p. 13).

                                                                                               78




5 CIJ1026.indb 153                                                                                   20/06/13 08:42

                            application d’accord intérimaire (op. diss. xue)              719

                   Alors qu’un règlement rapide de la question du nom est dans l’intérêt
                 des deux Parties, l’exercice, par la Cour, de sa compétence judiciaire en la
                 présente espèce risque, selon moi, de se révéler peu propice à la réalisation
                 de cet objectif.

                                                                    (Signé) Xue Hanqin.




                                                                                           79




5 CIJ1026.indb 155                                                                               20/06/13 08:42

